DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In view of the Appeal Brief filed on March 2, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628     
                                                                                                                                                                                                   
Status of the Claims
	Claims 18-28 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simard et al. in US 2009/0137680 (published: May 28, 2009), in view of Goldberg et al., “Comparing the cost-effectiveness of disease-modifying drugs for the first-line treatment of relapsing-remitting multiple sclerosis,” J Manag Care Pharm. 2009 Sep;15(7):543-55.  
Simard teaches antagonists of the NCCa-ATP channel, including SUR1 antagonists, are useful in the prevention, diminution, and treatment of injured or diseased neural tissue, including astrocytes, neurons and capillary endothelial cells that is due to ischemia, tissue trauma, brain swelling and increased tissue pressure, or other forms of brain or spinal cord disease or injury (Abstract).  Simard teaches the NCCa-ATP channel is blocked by antagonists of type 1 sulfonylurea receptor (SUR1) and is opened by SUR1 activators.  Simard teaches antagonists of type 1 sulfonylurea receptor (SUR1) include blockers of KATP channels and SUR1 activators (agonists) include activators of KATP channels.  Simard teaches gliclazide and glibenclamide are SUR1 antagonists (p [0028]).
Simard teaches that in a variety pathological conditions in both rats and humans, reactive astrocytes (R1 astrocytes; i.e. neuroglial cells; p [0136]) in the inner zone of the gliotic capsule express a novel SUR1-regulated cation channel, the NCCa-ATP channel, and that this channel directly controls cell viability: opening (construed as ‘activating’) the channel is associated with necrotic cell death and closing (construed as ‘blocking’ or ‘inhibiting’) the channel is associated with protection from cell death induced by energy (ATP) depletion (p [0118]).  Examples of a SUR1 antagonists include gliclazide. See par. 204.  Glyclazide is taught as a suitable SUR1 antagonist, while glibenclamide is preferred. See par. 256.  However, prior art is not limited to only preferred embodiments and a preference is not a teaching away.
Such agents that blockers of KATP channels, including sulfonylureas to treat conditions including multiple sclerosis. See prior art claims 36, 37, 44, and 45.
Simard teaches an embodiment wherein the amount of the SUR1 antagonist administered to the subject is in the range of about 100 µg/kg/day to about 20 mg/kg/day (20,000 µg/kg/day) (p [0030]) which falls within, and thus renders prima facie obvious the amounts recited in instant Claim 20.   See MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Simard teaches the SUR1 antagonist may be administered 1, 2, 3, 4, etc., times per say (p [0030]; instant Claim 22) and can be administered orally (p [0031]; instant Claim 23). 
With respect to instant Claim 21, which requires administration after the first clinical symptoms begin, said administration would have been prima facie obvious because Claim 21 depends from a claim that requires treating the disease multiple sclerosis, wherein the term treatment is reasonably construed as requiring administering glibenclamide to a subject that demonstrates observable/measurable symptoms of said disease.  
In summary, Simard teaches and claims a method of treating acute CNS damage in a subject suffering from multiple sclerosis (claims 41 and 47), said method comprising administering an effective amount of the SUR1 antagonist (a KATP channel inhibitor or closer (KCC)) compound glyclazide (See [0028], [200], [0204] and [0256]), wherein the compound is administered at daily doses that overlap with those instantly claimed.   
Simard is enabled for all that it teaches even without explaining the specific mechanisms by which a SUR1 antagonist would effectuate treatment of MS.  To be enabling, prior art needs to provide a person of ordinary skill in the art the ability to make and use the invention through nothing more than routine experimentation.  In this instance, Simard teaches gliclazide as a SUR1 antagonist and provide a dosage and route of administration in addition to explaining mechanisms of action by which treatment should occur.  This constitutes an enabling disclosure.  
In the present case Simard claims each element of the rejected claims and therefore the method of treating multiple sclerosis claimed by Simard is presumed enabling.  Accordingly, the burden is properly shifted to Applicant to rebut said presumption.
Regarding claim 19, Goldberg explains: “Although several forms of MS exist, the most common course is known as relapsing-remitting MS (RRMS), which affects about 85% of MS patients.” Abstract.  Thus, when prior art refers to administration to treat MS, it would not reasonably be interpreted to exclude the most prevalent form of MS and 85% of subjects with the most common form of MS, absent evidence to the contrary.  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant application to arrive at the instant claims in view of Simard, as evidenced by Goldberg.  One would have been motivated to do so because Simard teaches administering the claimed agent to the claimed subject population by the claimed route of administration.  While Simard teaches treating MS, a POSA understands that this includes the most prevalent type, as evidenced by Goldberg, and would not therefore be interpreted to exclude RRMS, absent evidence to the contrary.  Further, the prior art allows for administration once daily of dosages that appears to overlap the claimed dosage in a 70 kg adult human.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even if such overlap did not exist, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claims 18-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simard et al. in US 2009/0137680 (published: May 28, 2009), in view of Goldberg et al., “Comparing the cost-effectiveness of disease-modifying drugs for the first-line treatment of relapsing-remitting multiple sclerosis,” J Manag Care Pharm. 2009 Sep;15(7):543-55, and Calabresi, “Considerations in the treatment of relapsing-remitting multiple sclerosis,” Neurology. 2002 Apr 23;58(8 Suppl 4):S10-22.
Simard teaches antagonists of the NCCa-ATP channel, including SUR1 antagonists, are useful in the prevention, diminution, and treatment of injured or diseased neural tissue, including astrocytes, neurons and capillary endothelial cells that is due to ischemia, tissue trauma, brain swelling and increased tissue pressure, or other forms of brain or spinal cord disease or injury (Abstract).  Simard teaches the NCCa-ATP channel is blocked by antagonists of type 1 sulfonylurea receptor (SUR1) and is opened by SUR1 activators.  Simard teaches antagonists of type 1 sulfonylurea receptor (SUR1) include blockers of KATP channels and SUR1 activators (agonists) include activators of KATP channels.  Simard teaches gliclazide and glibenclamide are SUR1 antagonists (p [0028]).
Simard teaches that in a variety pathological conditions in both rats and humans, reactive astrocytes (R1 astrocytes; i.e. neuroglial cells; p [0136]) in the inner zone of the gliotic capsule express a novel SUR1-regulated cation channel, the NCCa-ATP channel, and that this channel directly controls cell viability: opening (construed as ‘activating’) the channel is associated with necrotic cell death and closing (construed as ‘blocking’ or ‘inhibiting’) the channel is associated with protection from cell death induced by energy (ATP) depletion (p [0118]).  Examples of a SUR1 antagonists include gliclazide. See par. 204.  Glyclazide is taught as a suitable SUR1 antagonist, while glibenclamide is preferred. See par. 256.  However, prior art is not limited to only preferred embodiments and a preference is not a teaching away.
Such agents that blockers of KATP channels, including sulfonylureas to treat conditions including multiple sclerosis. See prior art claims 36, 37, 44, and 45.
Simard teaches an embodiment wherein the amount of the SUR1 antagonist administered to the subject is in the range of about 100 µg/kg/day to about 20 mg/kg/day (20,000 µg/kg/day) (p [0030]) which falls within, and thus renders prima facie obvious the  amounts recited in instant Claim 20.   See MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Simard teaches the SUR1 antagonist may be administered 1, 2, 3, 4, etc., times per say (p [0030]; instant Claim 22) and can be administered orally (p [0031]; instant Claim 23). 
With respect to instant Claim 21, which requires administration after the first clinical symptoms begin, said administration would have been prima facie obvious because Claim 21 depends from a claim that requires treating the disease multiple sclerosis, wherein the term treatment is reasonably construed as requiring administering glibenclamide to a subject that demonstrates observable/measurable symptoms of said disease.  
In summary, Simard teaches and claims a method of treating acute CNS damage in a subject suffering from multiple sclerosis, said method comprising administering an effective amount of the SUR1 antagonist (a KATP channel inhibitor or closer (KCC)) compound glyclazide, wherein the compound is administered at daily doses that overlap with those instantly claimed.   
Simard is enabled for all that it teaches even without explaining the specific mechanisms by which a SUR1 antagonist would effectuate treatment of MS.  To be enabling, prior art needs to provide a person of ordinary skill in the art the ability to make and use the invention through nothing more than routine experimentation.  In this instance, Simard teaches gliclazide as a SUR1 antagonist and provide a dosage and route of administration in addition to explaining mechanisms of action by which treatment should occur.  This constitutes an enabling disclosure.  
In the present case Simard claims each element of the rejected claims and therefore the method of treating multiple sclerosis claimed by Simard is presumed enabling.  Accordingly, the burden is properly shifted to Applicant to rebut said presumption.
Regarding claims 19 and 25, Goldberg explains: “Although several forms of MS exist, the most common course is known as relapsing-remitting MS (RRMS), which affects about 85% of MS patients.” Abstract.  Thus, when prior art refers to administration to treat MS, it would not reasonably be interpreted to exclude the most prevalent form of MS and 85% of subjects with the most common form of MS, absent evidence to the contrary.  
Calabresi teaches DMARDs including IFN-beta-1a and 1b, as well as glatiramer acetate are available in the United States for treating RRMS.  The instant Specification explains that IFN beta-1a and 1b are anti-neurodegenerative agents. See Spec., par. 41.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant application to arrive at the instant claims in view of Simard, as evidenced by Goldberg, and Calabresi.  One would have been motivated to do so because Simard teaches administering the claimed agent to the claimed subject population by the claimed route of administration.  While Simard teaches treating MS, a POSA understands that this includes the most prevalent type and would not therefore exclude RRMS, absent evidence to the contrary.  Further, the prior art allows for administration once daily of dosages that appears to overlap the claimed dosage in a 70 kg adult human.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even if such overlap did not exist, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Even further, Calabresi teaches that it is known to treat RRMS with anti-neurodegenerative agents as defined by the instant Specification to include IFN beta-1a and 1b.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  As such, administering gliclazide and an IFN beta-1a to a subject with MS is obvious with a reasonable and predictable expectation of success.                                                                               	As such, no claim is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-23 of copending Application No. 17/108,649, in view of Simard (US2009/0137680).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to treating MS with a SUR1 antagonist.  Simard teaches glibenclamide as preferred (See claims 36-42 and 48-54) and explains that gliclazide is suitable for the method as well.  Further, both agents are interchangeable in view of Simard for the treatment of MS (See [0028], [200], [0204] and [0256]).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. It is noted that issue fee has been paid by Applicants on 06/01/2022 for 17/108,649 in response to Notice of Allowance mailed on 03/02/2022. This ODP will be updated when a US patent number is assigned to 17/108,649. 
Claims 18-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 of copending Application No. 17/555,921, in view of Simard (US2009/0137680).  
Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to treating MS with gliclazide.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628